                  Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KAREN BEAUSEY (CABN 155258)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6598
 7        FAX: (415) 436-7234
          Karen.Beausey@usdoj.gov
 8
   Attorneys for Plaintiff
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,        ) CASE NO.
                                      )
14        Plaintiff,                  )
                                      )
15     v.                             ) VERIFIED COMPLAINT FOR FORFEITURE
                                      )              IN REM
16   APPROXIMATELY $2,034,520.55 IN   )
     UNITED STATES CURRENCY SEIZED BY )
17   LAW ENFORCEMENT ON               )
     OR ABOUT AUGUST 17, 2020,        )
18                                    )
                                      )
19        Defendant.                  )

20
            The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
21
     Karen Beausey, Assistant United States Attorney for the Northern District of California, brings this
22

23 complaint and alleges as follows:

24                                    NATURE OF THE ACTION

25          1.      This is a judicial forfeiture action, as authorized by Title 18, United States Code, Sections
26 981(a)(l)(A) and (C), 981(b), and 982(a), involving the seizure and forfeiture to the use and benefit of the

27
     United States of America the following property:
28


                                                      1
                    Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 2 of 9




 1                   a.     Approximately $2,034,520.55 in United States currency seized by law

 2                          enforcement on or about August 17, 2020;

 3 (hereinafter, the “Defendant Property”), as property constituting, or derived from, any proceeds of bank

 4 fraud (18 U.S.C. §1344) or wire fraud (18 U.S.C. §1343), and property involved in money laundering (18

 5
     U.S.C. §§ 1956 and 1957), and thereby forfeitable pursuant to 18 U.S.C. §§ 981(a)(l)(A) and (C).
 6
                                          JURISDICTION AND VENUE
 7
            2.       This Court has jurisdiction under 28 U.S.C. §§ 1345 and 1355.
 8
            3.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395 because the acts or
 9
10 omissions giving rise to the forfeiture occurred in this district and the Defendant Property is located in

11 this district.

12          4.       Intra-district venue is proper in San Jose within the Northern District of California.
13
                                                  PARTIES
14
            5.       Plaintiff is the United States of America.
15
            6.       The Defendant Property consists of:
16

17                   a.     Approximately $2,034,520.55 in United States currency seized by law

18                          enforcement on or about August 17, 2020.

19          7.       The Defendant Property was seized by the United States Secret Service on August 17,
20 2020 pursuant to a federal seizure warrant authorized by United States Magistrate Judge Alex G. Tse, and

21
     is currently in the custody of the United States Secret Service.
22
                           APPLICABLE LAW AND TRACING METHODOLOGY
23
            8.       Title 18, United States Code, Section 1343 makes it a crime to devise or intend to devise
24

25 any scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent

26 pretenses, representations, or promises, and to transmit or cause to be transmitted by means of wire,

27 radio, or television communication in interstate or foreign commerce, any writings, signs, signals,

28
     pictures, or sounds for the purpose of executing such scheme or artifice.

                                                       2
                  Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 3 of 9




 1          9.      Title 18, United States Code, Section 1344 makes it a crime to execute or attempt to

 2 execute a scheme or artifice to defraud a financial institution, or to obtain any moneys, funds, credits,

 3
     assets, securities, or other property owned by, or under the custody or control of, a financial institution,
 4
     by means of false or fraudulent pretenses, representations, or promises.
 5
            10.     Title 18, United States Code, Section 1956(a)(1) makes it unlawful to conduct or attempt
 6
     to conduct a financial transaction with the proceeds of a specified unlawful activity, knowing the
 7

 8 transaction involved the proceeds of criminally derived property and knowing the transaction was

 9 designed in whole or in part to conceal the nature, source, location, ownership, or control of those
10 proceeds.

11
            11.     Title 18, United States Code, Section 1957 makes it unlawful knowingly to engage or to
12
     attempt to engage in a monetary transaction with the proceeds of a specified unlawful activity in an
13
     amount greater than $10,000 by, though, or to a financial institution.
14

15          12.     Title 18, United States Code, Section 981(a)(1)(C) provides for civil forfeiture of any

16 property constituting or derived from proceeds the person obtained, directly or indirectly, as a result of a

17 violation of Title 18, United States Code, Section 1344. Title 18, United States Code, Sections

18 981(a)(1)(C) also provides for civil forfeiture of any property, real or personal, which constitutes or is

19
     derived from proceeds traceable to any offense constituting a “specified unlawful activity” or a
20
     conspiracy to commit such offense. Title 18, United States Code, Sections 1956(c)(7) and 1961(1) define
21
     “specified unlawful activity” to include bank fraud and wire fraud in violation of Title 18, United States
22

23 Code, Sections 1343 and 1344.

24          13.     Title 18, United States Code, Section 981(a)(1)(A) provides for civil forfeiture of any

25 property, real or personal involved in a transaction or attempted transaction in violation of Title 18,

26
     United States Code, Sections 1956, 1957 or 1960.
27
            14.       Pursuant to 28 U.S.C. § 1355(b), a forfeiture action may be brought in any district court
28


                                                       3
                   Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 4 of 9




 1 where any of the acts giving rise to the forfeiture occurred, even as to property located in a foreign

 2 jurisdiction.

 3
            15.     One of the chief goals of forfeiture is to remove the profit from crime by separating the
 4
     criminal from his or her dishonest gains. See United States v. Newman, 659 F.3d 1235, 1242 (9th Cir.
 5
     2011); United States v. Casey, 444 F.3d 1071, 1073 (9th Cir. 2006). To that end, if property appreciates
 6
     in value or earns interest, any appreciation or interest is subject to forfeiture. See United States v.
 7

 8 Betancourt, 422 F.3d 240, 250 (5th Cir. 2005); United States v. Hawkey, 148 F.3d 920, 928 (8th Cir.

 9 1998).
10                                                  FACTS
11
            16.     On July 2, 2020, the United States Secret Service, San Francisco Field Office, was
12
     contacted by a resident of Saratoga, CA (hereinafter referred to as “VICTIM”), to report that he had been
13
     the victim of fraud.
14

15          17.     VICTIM was the prior owner of a company located in San Jose, CA. On June 28, 2018,

16 VICTIM entered into an agreement with Northwest Plan Services Inc. to sell his company, with a final

17 payment of $2,034,520.55 due to him by July 2020.

18          18.     Throughout the sales process, VICTIM communicated with Northwest Plan Services
19
     Inc.’s Chief Financial Officer. These communications occurred via email and phone, primarily between
20
     VICTIM’s work email address and the CFO’s email address (XXXXXX@nwp401k.com).
21
            19.     On June 10, 2020, VICTIM sent an email to the CFO at XXXXXX@nwp401k.com in
22

23 which he provided the CFO with the bank account number to be used to receive the final payment of

24 $2,034,520.55.

25          20.     VICTIM advised that he received the payment of $2,034,520.55, which represented the
26
     final payment for the acquisition of his company. VICTIM’s bank account records confirm that on June
27
     29, 2020, VICTIM received a wire transfer from Northwest Investment Consulting Inc., in the amount of
28


                                                       4
                  Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 5 of 9




 1 $2,034,520.55.

 2          21.     Immediately upon receipt of the payment, VICTIM received an email from email address
 3
     XXXXXX@nwp4o1k.com asking that the funds be returned. Specifically, the email advised VICTIM
 4
     that the payment had inadvertently been sent from the wrong account by Northwest Plan Services, Inc.
 5
     The email requested that VICTIM return the funds to Northwest Plan Services, Inc. in order to avoid tax
 6
     implications, and stated that Northwest Plan Services, Inc. would immediately initiate a new transfer
 7

 8 from the proper account. The email contained an account number to which VICTIM was to return the

 9 funds.
10          22.     VICTIM believed the email had been sent by the CFO, who he knew used email address
11
     XXXXXX@nwp401k.com. However, upon closer inspection it can be seen the sender of the email had
12
     replaced the zero in the CFO’s actual email domain (“nwp401k”) with the letter “o,” producing a
13
     different email domain (“nwp4o1k.com”). This is a technique known as “spoofing.”
14

15          23.     Believing the email had been sent by the CFO, VICTIM followed the directions provided

16 in the email and sent a wire transfer for $2,034,520.55 to the account identified in the spoofed email. The

17 transaction failed because the routing number provided in the spoofed email was invalid. Still believing

18 he was dealing with the CFO, VICTIM sent a reply email to the spoofed email address

19
     (XXXXXX@nwp4o1k.com) advising of the issue.
20
            24.     The next day, on June 30, 2020, VICTIM received a follow up email from the spoffed
21
     email address (XXXXXX@nwp4o1k.com) instructing him to wire the funds to JPMorgan Chase Bank
22

23 account number XXXXXXX611, held in the name of an attorney with the attorney as sole signor (the

24 “x611 Account”). Still believing he was conversing with the CFO, VICTIM initiated a wire transfer in

25 the amount of $2,034,520.55 to the x611 Account.

26
            25.     On July 2, 2020, when no second wire transfer had been received from Northwest Plan
27
     Services, Inc., VICTIM contacted the CFO via telephone to advise that he had not yet received the
28


                                                     5
                  Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 6 of 9




 1 corrected wire transfer. The CFO stated he had no knowledge of the communications to which VICTIM

 2 was referring, and that there had never been any issue requiring VICTIM to return the funds. It was at

 3
     that time VICTIM learned of the fraud and immediately contacted the Secret Service.
 4
            26.     The Secret Service contacted JP Morgan Chase bank on the morning of July 3, 2020. JP
 5
     Morgan Chase Bank froze the x611 Account and confirmed the funds were present in the account and
 6
     had not been accessed since being deposited.
 7

 8          27.     On July 21, 2020, USSS agents interviewed the attorney controlling the x611 Account by

 9 telephone in the presence of his attorney. The attorney advised his account at JP Morgan Chase bank is
10 an IOLTA (Interest on Lawyers Trust Account) in the name of his law firm, with him as the sole

11
     proprietor. The IOLTA account was established for legal and legitimate services related to his legal
12
     practice.
13
            28.      The attorney stated that on March 27, 2020, he received an email message from a subject
14

15 named “GEORGE TAYLOR,” utilizing email address “engr.gtaylor@gmail.com.” In the message,

16 TAYLOR stated he was in need of an attorney to perform escrow services relating to the purchase of a

17 construction crane from a company named Elk Grove Mechanical. On March 28, 2020, the attorney

18 responded to TAYLOR via email and advised he could assist in the transaction. The attorney received an

19
     email containing the escrow instructions and the signed sales agreement between TAYLOR (as the
20
     purchaser) and “Anderson Frank” (as the alleged seller), identifying a sales price of $2.5 million.
21
            29.     On June 30, 2020, the attorney received an email from TAYLOR informing him that
22

23 TAYLOR had wired a good faith deposit of $2,034,520.20 from TAYLOR’s financial broker’s account

24 ending in XXXXXXX7337. TAYLOR claimed his broker’s name was the name of the VICTIM, and

25 that the money was being sent from a Wells Fargo account. The attorney received the deposit later that

26
     day. However, he became concerned because the deposit amount was $2,034,520.55, a couple cents off
27
     from the amount TAYLOR had stated was going to be deposited. The attorney attempted to contact
28


                                                      6
                   Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 7 of 9




 1 TAYLOR via telephone; however, the person who answered the phone and claimed to be TAYLOR

 2 sounded different to the attorney from the person he had spoken with previously. The attorney did not

 3
     disclose any information and ended the call. The attorney then contacted Elk Grove Mechanical, from
 4
     whom the crane was allegedly being purchased, and learned that Elk Grove Mechanical did not employ
 5
     anyone by the name of “Anderson Frank” and that it was not in the business of selling cranes, but it did
 6
     have a crane for sale for $100,000. The attorney was also concerned because as an escrow agent for the
 7

 8 purchase of a crane, he should have information pertaining to inspection of the crane and delivery;

 9 however, he did not have any of that information. Because of these issues, he became increasingly
10 suspicious.

11
            30.     On July 1, 2020, the attorney received an email from TAYLOR giving the attorney
12
     instructions to wire $200,000 of the deposited funds to a bank account in Hong Kong. The attorney
13
     emailed TAYLOR (engr.gtaylor@gmail.com) and advised TAYLOR he had become skeptical of the
14

15 escrow services. The attorney then ceased communications with TAYLOR and immediately contacted

16 his attorney.

17          31.     The attorney informed USSS agents that the Defendant Property was not his property and
18 that he had not accessed the funds.

19
            32.     On August 12, 2020, the Honorable Alex G. Tse, United States Magistrate Judge for the
20
     Northern District of California, found there was probable cause to believe the Defendant Property was
21
     subject to forfeiture as proceeds of wire and bank fraud in violation of 18 U.S.C. §§ 1343 and 1344 and
22

23 authorized seizure of the Defendant Property by the USSS. On or about August 17, 2020, the seizure

24 warrant was executed at JP Morgan Chase Bank, resulting in the seizure of the Defendant Property from

25 the x611 Account.

26
                                             CLAIM FOR RELIEF
27
            1.      The United States incorporates by reference the allegations in paragraphs 1 through 32 as
28


                                                     7
                  Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 8 of 9




 1 though fully set forth herein.

 2          2.      In light of the foregoing, and considering the totality of the circumstances, there is
 3
     probable cause to believe that the Defendant Property represents proceeds traceable to bank fraud in
 4
     violation of 18 U.S.C. §1344, and wire fraud in violation of 18 U.S.C. §1343. As such, the Defendant
 5
     Property is forfeitable pursuant to pursuant to 18 U.S.C. § 981(a)(l)(C) and 981(b).
 6
            3.      There is also probable cause to believe the Defendant Property was involved in money
 7

 8 laundering. The request to the attorney to transfer $200,000 of the Defendant Property from JP Morgan

 9 Chase to a foreign bank account constituted an attempted to engage in a monetary transaction with the
10 proceeds of a specified unlawful activity (bank fraud and wire fraud) in an amount greater than $10,000

11
     by, though, or to a financial institution in violation of 18 U.S.C. § 1957. It also constituted an attempt to
12
     conduct a financial transaction with the proceeds of a specified unlawful activity, knowing the transaction
13
     involved the proceeds of criminally derived property and knowing the transaction was designed in whole
14

15 or in part to conceal the nature, source, location, ownership, or control of those proceeds, in violation of

16 18 U.S.C. § 1956(a)(1)(B)(ii). As a result the Defendant Property was also involved in money laundering

17 and is forfeitable pursuant to 18 U.S.C. §§ 981(a)(l)(A).

18          WHEREFORE, plaintiff United States of America requests that due process issue to enforce the
19
     forfeiture of the Defendant Property; that notice be given to all interested parties to appear and show
20
     cause why forfeiture should not be decreed; and that judgment of forfeiture be entered; that the Court
21
     enter judgment forfeiting the Defendant Property; and that the United States be awarded such other relief
22

23 as may be proper and just.

24 DATED: October 23, 2020                         Respectfully submitted,

25                                                 DAVID L. ANDERSON
                                                   United States Attorney
26

27

28


                                                       8
Case 3:20-cv-07463 Document 1 Filed 10/23/20 Page 9 of 9
rs-cAND44(Rev               10/2020)Case 3:20-cv-07463crv[
                                                        Document 1-1 Filed 10/23/20
                                                            covER SHEET
                                                                                                                                                                                              Page 1 of 1


Court to initiate the civil docket sheet. (Sttli INSTR(ICIIONS ON                                    NEXT PA(;E OF THIS FORlvl.)

I. (a) PLAINTIFFS                                                                                                                                DEFENDANTS
                                                                                                                                             Approximately S2,034,J20.55 in Unil.d Sbtes Curency Seized by Law Enforcement On or About August 17,2020
  United States of America
   (b)       Counry of Residence of First Listed Plaintifi                                                                                       County of Residence of First Listed Defendant
             tk.Y( l.P   I lL    l r S. I'l.AlN']   llilt t   ASltS)                                                                             (]N t/.5. PLAINT'II;I' CASES ONI,Y)
                                                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                              THE TRACT OF LAND INVOLVED,
   (c) attomeys               (Firm Nane, Ar*lress. arul Telephone Number)                                                                       Attorneys        (U Known)


 4S &l&    Gc AYoE, S     Fl@r
 tu rruci$o,CA94lO2



II.          BASIS OF JURISDICTION                                          (t'toct,un ".\" m one Box      ontl             II   I.    CITIZENSHIP OF PRINCIPAL PARTIES                                          1Pto,"  *" X " in one Box
                                                                                                                                                                                                                                           for         P   lainttf
                                                                                                                                       (F-or Diversity Oases      Only)                                          and One Boxfor Defendant)
                                                                                                                                                                                PTF         DEF                                                  PTF         DEF
 XI          U.S. Govenmrent Plaintif'f                        3    Federal Question                                                  Citizen ofThis    State                     I          I       Incorpomted orPdncipal Place                 4             4
                                                                    (U.5. Govemment Nol a Party)
                                                                                                                                                                                                     ofBusiness In This State
                                                                                                                                      Cilizen ofAnother     State                   2         2      Incorporated ard Principal Place                  5         5
       2     U.S. Governnlent         Defendant                4     Diversitu                                                                                                                       ofBusiness In Another State
                                                                   (lndicateCitizenship of Panies in Item            Itl)
                                                                                                                                      Citizen or Subject   ofa                      3                Foleign Nation                                    66
                                                                                                                                      Foreign Countly


IV.            NATURE OF SUIT                                 (t'tot'L'ot    ".\'   rn onc Box
                                                                                                                                                 FORFEIl'T]RE/PENALTY                             BANKRTIPTCY                          OTHER STATUTES
      I l0 Insuance                                       PERSONAL INJURY                              PERSONAL INJI]RY                          625 Drug Related Seizure of               422 Appeal 28 USC $ 158                375 False Claims Act
   120 Maiine                                                                                                                                        Properry 2l USC $ 881                 423 Withdrawal 28 USC                  376QuiTam(31 USC
                                                      310 Airplane                                   365 Personal Injury     -   Prcduct
                                                                                                                                             X 690 othe.                                       $ r57                                        372e(a))
   130      Miller Act                                3   l5 Airplane Product Liability                  Liability                                                                                                                      S

   140 Negotiable Instmment                                                                          367 Health Cart/                                       LABOR                            PROPERT}'RIGHTS                      400 State Reappofiionment
                                                      320 Assault, Libel            &   Slander
   I   50 Recovery of                                                                                    Plmrmaceutical Personal                                                                                                  410 Antitrust
                                                      330 Federal Employers'                                                                     710 Fair Labor Standards Act              820 Copyrights
          Overpayment Of                                                                                 lnjur_v Product Liability                                                                                                430   Ba*s    and Barking
                                                              Liability                                                                          720 Labor/lvlanagement                    830 Patent
          Veteran's Benefits                                                                         368 Asbestos Pelsonal LrJul'                                                                                                 450 Comrerce
                                                      340 Marine                                                                                     Relations                             835 Patent-Abbreviated New
   I   5l   Medicare Act                                                                                 Product Liabilir_"-
                                                      345 Marine Product Liability                                                               740 Railway Labor Act                         Drug Application                   460 Depoftation
   I   52 Recovery ofDefaulted                                                                       PERSONAL PROPERTY                                                                                                           470 Racketeer Influenced            &
                                                      350 Motol Vehicle                                                                          751 Family and Medical                    840 Trademrk
            Student LoaN (Excludes                                                                   370 Other Fraud                                                                                                                    Compt Orgmizations
                                                      355 Motor Vehicle Product                                                                      Leave Act                             880 Defend Trade Secrets
            Veterans)                                                                                371 Trudr in Lending
                                                              Liability                                                                          790 Other Labor Litigation                      Acl of20l6                      480 Consumer Credit
   I   53 Recovery of                                                                                380 Other Personal Property
                                                      360 Other Personal Injrxy                                                                  791 Ernployee Retirement                                                        485 Telephone Consumer
          Overpaytrrent                                                                                                                                                                     SOCIAL SECIruTY
                                                                                                         Damage                                      Income Sectrity Act                                                             Protection Act
       ofVeteran's Benefits                           362 Personal Injury -Medical                                                                                                         86r HrA (1395f0
                                                                                                     385 Propefty Dmage Product                                                                                                  490 Cable/Sat TV
                                                              Malpractice                                                                               IMMIGRATION
   160 Stockholders' Suits                                                                               Liabiliry                                                                         862 Black Lmg (923)
                                                                                                                                                                                                                                  850 Securities/Conxnodities/
   190 Other Contlact                                          (]IVII, RIGIITS                                                                   462 Naturalization                        863   DIwC/DIww (a0s(g))                   Exchange
                                                                                                     PRISONER PETITIONS
   195 Contract Product             Liability                                                                                                           Application                        864 SSID Title XVI                    890 Other Statutory Actions
                                                      440 Other Civil Rights                            IIABEAS CORPUS                           465 Other Imnigration
   196 Franchise                                                                                                                                                                           865 RSI (405(g))                      891 Agricultural Acts
                                                      441 Voting                                     463 Alien Detarnee                                 Actions
           REAL PROPERTY                                                                                                                                                                   FEDERAL TAX SUITS                     893 Enviromrental Matters
                                                      442 Employrnent                                510 Motions to Vacate
  210 Lmd Condemnation                                                                                                                                                                                                           895 Freedorn of Information
                                                      443 Housing/                                       Sentence                                                                          870 Tues (U.S. Plaintiffor
                                                          Accolnrnodations                                                                                                                     Def'endmt)                               Act
  220 Foreclosure                                                                                    530 General
                                                                                                                                                                                                                                 896 Arbitration
  230 Rent Lease          &      Ejectment            zl45    AneL. ilDisabilities-                  535 Death Penalty                                                                     871 IRS-Third Partl'26 USC
                                                              Eurployment                                                                                                                                                        899    Administative Procedure
  240 Tofts to Land                                                                                          OTIIER                                                                              $ 7609
                                                                                                                                                                                                                                        Act&.eview or Appeal of
  245 Tort Product Liability                          446     Anrr. w/Disabilities{theL
                                                                                                     540 Mandamus & Other                                                                                                               Agency Decision
  290 All Other Real Property                         448 Education
                                                                                                     550 Civil Rights                                                                                                            950 Constitutionality of State
                                                                                                     555 Prison Condition                                                                                                               Statutes

                                                                                                     560 Civil Detainer
                                                                                                         Conditions of
                                                                                                         Continement

V.            ORIGIN ft)lace an "X" in Onc Box Only)
xl          Original          2 Removed llonr                                              3      Remanded from              4        Reinstated   or         5     'l'ranst'erred lionr 6 Multidistrict       8                            Multidistrict
            Proceeding            State Coull                                                     Appellate Court                     Reopened                      AnotherDisltict(specrfr) LitigatiorFTrarsfer                            Litigation-Dir€ctFile


u.            CAUSE OF                     Cite theU.S.Civil Statuteunderwhichvouarefilins. (Donotcileiuilsdictionolstatiltesuillessdiversitt)
                                            Title I 8, United States Code, Sections 98 l(a)(l)(A) and (C), 981(b) and 982(a)
              ACTION
                                            Brief descriution of                cause:
                                             Fraud and Money Laundering Forfeifure

VII.          REQUESTED IN                                    CHECK IF THIS IS A CLASS ACTION                                         DEMAND        $                                       CHECK YES onll,if demanded in complaint:
              COMPLAINT:                                      UNDER RULE 23. Fed R. Civ. P                                                                                                  JURYDEN{,{ND:            Yes X No

VIII.         RELATED CASE(S),                                                   JT]DGE                                                                  DOCKET NI.JMBER
              IF ANY               (Sa(   tn\ttktion\):

IX.           DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Placc an       "X" in One Box                only)                         x    SAN FRANCISCO/OAKLAND                                                                SAN JOSE                              EUREKA-MCKTNLEYVILLE


DATE              1012312020                                                     SIGNATURE OF ATTORNEY OF RECORD
